Paul Ward, Justice, dissenting. In my opinion the trial court committed no error in giving instructions No. 5 and No. 6, set out in the majority opinion, and that, therefore, the conclusion reached by the majority is untenable. It must be kept clearly in mind that this case was tried in the lower court, by both appellant and appellee, on two general theories, viz: (a) The fire was caused by low or ordinary voltage, and; (b) by high voltage. It must further be kept in mind that the two instructions under consideration deal only with high voltage and have nothing whatever to do with low voltage, and that the majority opinion find no error with instructions dealing with low voltage. Instruction No. 5. The reasons given by the majority, and the authorities cited in support, are to the effect that the doctrine of res ipsa loquitur “does not apply where the instrumentality which may have caused the damage was not in the exclusive control of the defendant [appellant].” In this case I can not understand how the majority arrive at the conclusion that appellant was not in exclusive control of the high voltage. It is obvious to me that the mill operators were in no way in control of high voltage that might be transported over appellant’s own lines, and I doubt if tbe majority Avould contend that, under the law, they were charged with any control or that they were under any legal duty to defend against it. The mill just happened to be there when the high voltage entered. If a tractor explodes and hurls the engine against a person and kills him he would have just about the same control over the engine as the mill owners had over the high voltage in this instance. Instruction No. 6. The majority object to this instruction because, in effect, it deprived appellant of the defense of contributory negligence on the part of appellee IN SO FAR AS HIGH VOLTAGE WAS CONCERNED. Obviously the only basis for the majority’s position is that appellee was negligent in not maintaining a proper ground [for high voltage] at the mill. It must be conceded that if appellee was guilty of any negligence in this respect the burden was on appellant to prove or, at least, offer evidence tending to prove it. If I am not misinformed as to what the record shows there is no evidence of any negligence in this respect on the part of appellee. Apparently the majority concede so much because they say “. . . there is evidence that excessive voltage could not have got into the mill if the wiring therein had been properly grounded . . .” This is drawing the line pretty thin to justify a reversal in this case because, by the same token, if appellant had maintained a proper ground at the transformer no high voltage would or could have ever reached the ground maintained by appellee. To have permitted the jury to inquire into the negligence of appellee under this state of facts would amount to submitting a puzzling question not susceptible of an intelligent solution.